United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.E., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Jamaica, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-341
Issued: April 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2012 appellant through his attorney, timely appealed the June 8, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award claim.
ISSUE
The issue is whether appellant has a ratable impairment of the right upper extremity.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 22, 2004 appellant, then a 58-year-old automotive technician, injured his right
hand in the performance of duty.2 He underwent surgery on July 22, 2004 for traumatic
amputation of distal right fourth digit (ring finger). Follow-up procedures which included a skin
graft were performed on July 22 and August 12, 2004.3 OWCP accepted appellant’s claim for
amputation -- fourth finger right hand and laceration -- third finger right hand.4 Appellant
received wage-loss compensation. On October 18, 2004 he returned to work in a part-time,
limited-duty capacity. Approximately two years later, appellant began full-time, limited-duty
work. He ultimately resumed his full duties on August 5, 2009.
On June 8, 2010 appellant filed a claim for a schedule award (Form CA-7). On June 15,
2010 OWCP advised him of the need to submit a right upper extremity impairment rating in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides 6th ed. 2008).
Appellant did not submit the requested information in a timely fashion, and therefore,
OWCP denied his schedule award claim by decision dated July 19, 2010.
On July 13, 2011 counsel filed a request for reconsideration. He submitted an
October 12, 2010 report from appellant’s hand surgeon, Dr. Roger, who provided a chronology
of the treatment that appellant received between July 22, 2004 and October 26, 2009. Dr. Roger
indicated that following surgery appellant developed contractures of the digits of the right hand,
as well as carpal tunnel syndrome. He attributed both conditions to appellant’s July 22, 2004
employment injury.5 At the conclusion of his chronology, Dr. Roger stated that appellant had
injury-related permanent impairments of the right hand with respect to dexterity, grasp strength,
mobility and sensation. He did not otherwise describe the extent of appellant’s right hand
impairment under the A.M.A., Guides (6th ed. 2008).6
OWCP reviewed the merits of the schedule award claim and denied modification by
decision dated October 11, 2011. It noted that Dr. Roger had not stated whether appellant
2

Appellant injured his right ring finger and little finger working on a seven-ton Ford vehicle. The engine was
running while he was checking a heating hose. Appellant’s right ring finger sustained the most damage.
3

Dr. Ignatius D. Roger, a Board-certified hand surgeon, performed both surgical procedures.

4

Although, appellant did not injure his middle finger in the performance of duty, the July 22, 2004 surgical
procedure to repair his partially amputated ring (fourth) finger involved the utilization of tissue (cross-finger flap)
from the uninjured middle (third) finger. The subsequent skin graft was necessary to restore tissue surgically
removed from appellant’s right middle finger.
5

Appellant also had diagnostic evidence of left cubital tunnel syndrome; however, Dr. Roger stated that this
condition was unrelated to the July 22, 2004 employment injury.
6

Earlier in his report, Dr. Roger noted that based on appellant’s September 19, 2007 examination findings, he had
10 percent impairment of the right upper extremity under the A.M.A., Guides. At the time, appellant reported
moderate discomfort of the right hand during tasks such as driving. Dr. Roger also noted that there was no crepitus
or triggering of any digits during his September 19, 2007 examination. Although he generally referenced the
A.M.A., Guides, he did not explain how he arrived at his 10 percent right upper extremity impairment rating.

2

reached maximum medical improvement. Also, it was unclear whether Dr. Roger utilized the
latest edition of the A.M.A., Guides (6th ed. 2008). Lastly, OWCP found that the October 12,
2010 narrative report did not include any calculations or medical rationale to support Dr. Roger’s
impairment assessment.
Counsel filed another request for reconsideration on March 5, 2012. The request was
accompanied by a September 15, 2011 report from Dr. Roger, who found 13 percent right upper
extremity impairment for loss of motion involving the right index, middle, ring and pinky (fifth)
fingers. Dr. Roger found 25 percent digit impairment for the index, middle and ring fingers and
10 percent digit impairment for the pinky. Applying Table 15-11 and Table 15-12, A.M.A.,
Guides 420-21 (6th ed. 2008), he converted appellant’s digit impairments to a 13 percent right
upper extremity impairment.
On June 4, 2012 the district medical adviser (DMA) reviewed Dr. Roger’s September 15,
2011 report and found it insufficient to establish a right upper extremity impairment under the
A.M.A., Guides (6th ed. 2008). The DMA explained that while Dr. Roger rated appellant for
motion deficits, he neglected to provide specific range of motion measurements for the affected
digits as required under Table 15-31, Finger Range of Motion, A.M.A., Guides 470 (6th ed.
2008).
In a June 8, 2012 decision, OWCP again denied modification.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.7 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.8 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).9
ANALYSIS
Appellant bears the burden of demonstrating his entitlement to benefits under FECA.10
In June 2010, OWCP advised him and counsel of the necessity of submitting an impairment
7

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
8

20 C.F.R. § 10.404.

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (.
10

20 C.F.R. § 10.115(f).

3

rating in accordance with the A.M.A., Guides (6th ed. 2008). The requested medical evidence
was not received within a reasonable timeframe, and therefore, OWCP initially denied
appellant’s claim for a schedule award on July 19, 2010. Since then counsel has requested
reconsideration twice and OWCP has received two reports from appellant’s hand surgeon.
Dr. Roger’s October 12, 2010 report was essentially a chronology of the treatment
appellant received from July 22, 2004 through October 26, 2009. He described appellant’s
symptoms, physical findings and the results of diagnostic studies at various times during the 5plus years he treated appellant. The reported findings from Dr. Roger’s October 26, 2009
examination were sparse.11 At the end of his chronology, Dr. Roger stated that appellant had
permanent impairment with respect to dexterity, grasp strength, mobility and sensation involving
the right dominant hand. He attributed the noted impairments to appellant’s July 22, 2004
employment injury, but failed to quantify the extent of appellant’s right upper extremity
impairment in accordance with the A.M.A., Guides (6th ed. 2008). Additionally, Dr. Roger did
not identify any specific findings that the DMA might otherwise rely upon in determining the
existence and extent of impairment. Before a case can be referred to the DMA, the attending
physician should describe the impairment in sufficient detail to permit clear visualization of the
impairment and the restrictions and limitations which have resulted.12
In his September 15, 2011 report, Dr. Roger purportedly rated appellant for loss of finger
motion under the A.M.A., Guides (6th ed. 2008).13 He found 13 percent right upper extremity
impairment for loss of motion involving the right index, middle, ring and pinky (fifth) fingers.
Dr. Roger assigned individual digit impairments and then explained how he converted the
respective digit impairments to hand and upper extremity impairment. However, as the DMA
correctly noted, Dr. Roger neglected to provide range of motion measurements to support the
individual digit impairments he assigned.14
The current record does not support appellant’s claim for a schedule award with respect
to his July 22, 2004 right upper extremity employment injury. Accordingly, OWCP properly
denied his claim.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

11

Dr. Roger noted appellant’s grasp strength, he referenced an electrodiagnostic study that reportedly showed
right carpal tunnel syndrome and described individual finger mobility relative to the hand’s distal palmar and
proximal palmar creases.
12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3a(2) (January 2010).

13

Although his reasoning is unclear, Dr. Roger apparently opted not to rate appellant’s right ring finger partial
amputation under Table 15-29, Amputation Impairment, A.M.A., Guides 460 (6th ed. 2008).
14

See A.M.A., Guides 470 Table 15-31 (6th ed. 2008).

4

CONCLUSION
Appellant failed to establish that he has a ratable impairment of the right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 15, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

